Title: To Benjamin Franklin from Richard Peters, 3 February 1777
From: Peters, Richard
To: Franklin, Benjamin


Sir,
Baltimore Feby 3d 1777
I leave the enclosed open for your Perusal and beg if you can assist me on the Subject of it you will be so kind as to do it. I know not what Part of England Mr. Penn is in but perhaps on Enquiry you can supply that Defect. I am with great Esteem Your obedient Servant
Richard Peters
Hon. B Franklin Esq
 
Addressed: The Honble Benjamin Franklin Esq / Paris
Notation: From Richd Peters Esqr
